Citation Nr: 0531054	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-10 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including anxiety and 
depression, and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for residuals of heat 
stroke, to include headaches and fainting spells.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from August 14 
to August 28, 1955 and on active duty from June 1956 to May 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO denied service connection for residuals 
of heat stroke, to include headaches and fainting spells.  

The RO also apparently reopened a claim for service 
connection for an acquired psychiatric disorder, including 
anxiety and depression, and denied it on the merits.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring the issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).  Thus, the issue on appeal has been 
recharacterized as shown on the front page of this action.

In January 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  In an unappealed decision dated in September 1995, the RO 
found that new and material evidence had not been received to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.

2.  The evidence received since the RO's September 1995 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  An acquired psychiatric disorder did not have its onset 
during active service or result from disease or injury in 
service.

4.  Residuals of heat stroke, to include headaches and 
fainting spells, did not have its onset during active service 
or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's September 1995 decision denying the application to 
reopen the claim for service connection for a psychiatric 
disorder; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (prior to August 29, 
2001).  

2.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 (2005).

3.  The criteria for entitlement to service connection for 
residuals of heat stroke, to include headaches and fainting 
spells, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in March 2001.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claims to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Additional letters were mailed to the 
veteran in September 2002 and April 2004.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The record showed that the veteran was receiving 
Social Security Benefits.  The RO attempted to obtain the 
veteran's Social Security medical records.  The Social 
Security Administration (SSA) contacted the RO stating that 
they were unable to locate the veteran's medical file and as 
he currently receives retirement benefits.  It was noted that 
as the medical information was no longer needed, it could be 
assumed that his SSA medical file was destroyed.  All 
identified, pertinent evidence, including the veteran's 
service medical records and post-service VA treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination concerning the residuals of heat stroke in March 
2005.  In any event, VA examination is unnecessary for either 
claim because there is no evidence that indicates that a the 
veteran has residuals of heat stroke or a psychiatric 
disorder that may be associated with an established event, 
injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i)(C); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Charles v. Principi, 16 Vet. App. 370 (2002). 

In light of the decision herein to reopen the claim for 
service connection for a psychiatric disorder, there has been 
no prejudice to the veteran that would warrant further notice 
or development, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review as 
to the issue of new and material evidence.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Acquired psychiatric disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as a psychosis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005). 

The service medical records are negative for any complaints 
or findings of a psychiatric disorder, including on 
separation examination in May 1960.

In September 1992, the veteran submitted a claim for service 
connection for mental stress.  He stated that he checked with 
the Ontario Medical Clinic where almost all of his medical 
treatment was performed after service by Dr. Sanders.  
However, this doctor had retired and all of his records were 
destroyed.

Post-service VA treatment records reveal that in April 1988, 
the veteran gave a history of a "nerve disorder."  In 
December 1992, he stated that he had been taking 
amitriptyline since 1960, but it was no longer helping with 
his nerves.  He was noted to have a nervous personality with 
no organic etiology found.  

In February 1993, the RO denied service connection for stress 
on the grounds that there was no evidence demonstrating the 
existence of this disorder during active duty of shortly 
thereafter.  The veteran was notified of this decision and of 
his appellate rights by letter dated March 2, 1993.  There 
was no appeal, and the RO's decision became final.  
38 U.S.C.A. § 7105(c).  

Thereafter, the veteran sought to reopen his claim for 
service connection for stress and depression in June 1995.  
By letter dated September 7, 1995, the RO notified the 
veteran that his claim had been denied as he had not provided 
new and material evidence.  He was also notified of his 
appellate rights.  There was no appeal, and the RO's decision 
became final.  38 U.S.C.A. § 7105(c).  The veteran next 
sought to reopen his claim in August 2000.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the appellant's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent, final denial of this claim was the RO 
decision in September 1995.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's September 1995 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Additional evidence obtained since September 1995 includes VA 
treatment records dated from 1988 to 2003, some of which were 
duplicates of those already of record.  These records showed 
treatment for psychiatric problems.  

For example, in January 1994 the veteran complained of 
feeling depressed, trouble sleeping and frequent thoughts of 
suicide.  He expressed similar feelings in June 1994.  During 
treatment in July 1994, he stated that he felt that his 
anxiety/depression began in service and that he started 
taking Elavil then.  He was diagnosed as possibly having 
depression secondary to chronic pain.  In November 1994, it 
was noted that the veteran did not have depressive signs and 
he complained of having anxiety with headaches.  He was 
diagnosed as having anxiety with chronic pain.  In December 
1994, the veteran was diagnosed as having major depression.  
The veteran continued to be treated for complaints of anxiety 
and depression and continued to be diagnosed as having 
anxiety or depression or anxiety/depression.  On several 
occasions, the veteran's anxiety or depression was attributed 
to chronic pain.  There was also a question of a possible 
bipolar disorder.

Prior to September 1995, there was no competent medical 
evidence of record showing that the veteran was diagnosed as 
having and an acquired psychiatric disorder.   There was only 
a notation of a "nervous personality" with no organic 
etiology found in December 1992.  The new evidence shows that 
the veteran has been diagnosed as having anxiety and 
depression.  This evidence was not previously submitted to 
agency decision makers, and is neither cumulative nor 
redundant of the evidence of record in September 1995.  
Moreover, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The evidence 
submitted is new and material, and the claim is reopened.  To 
this limited extent, the appeal is granted. 

However, with respect to adjudication of the claim on the 
merits, no medical care provider has related the veteran's 
current psychiatric disorder, including anxiety and 
depression, to his active service.  The veteran's own 
statements that his current psychiatric disorder is somehow 
related to his active service are not competent.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

In sum, there is no record of a diagnosis of a psychiatric 
disorder in service or for many years thereafter (i.e., until 
1994), and there is no competent medical evidence showing 
that a psychiatric disorder had its onset during active 
service or is related to any in-service disease or injury.  
To the contrary, much of the medical evidence suggests that 
the veteran's psychiatric disorder is secondary to chronic 
pain.  Consequently, the preponderance of evidence is against 
the claim; the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).


III.  Residuals of heat stroke

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of heat stroke, to include headaches and fainting 
spells.  

The veteran maintains that he suffered from heat stroke 
during field maneuvers in Yakima, Washington, prior to June 
1956.  As noted above, he had active duty for training from 
August 14 to August 28, 1955.

In April 2005, C.C. stated that in the early 1990s he picked 
up the veteran and N.S.  C.C. stated that he heard N.S. state 
the he recalled that the veteran had collapsed from heat 
exhaustion.  N.S. had passed away since that time.

The service medical records are negative for any complaints 
or findings of heat stroke, including the entrance 
examination dated in June 1956 and the separation examination 
dated in May 1960.  The veteran denied a history of headaches 
or fainting spells on entrance examination in June 1956.  In 
May 1957, he complained of continuous headaches when he was 
not wearing his glasses.  

The veteran's post-service VA treatment records reveal that 
in December 1992, he stated that while working as a 
maintenance worker in 1982, a scaffolding broke and he fell 
and had had back trouble ever since.  In October 1993, the 
veteran stated that since this accident he had neck and lower 
back pain and his neck pain was associated with severe 
headaches.  In July 1994, the veteran complained of chronic 
headaches, which he felt were exacerbated by heat.  He also 
reported having a sick stomach and dizziness.  In November 
1994, the veteran's treating physician opined that his 
headaches were possibly secondary to his neck and spine 
spasms.  He was diagnosed as having muscle spasms of the 
thoracic spine.  In June 2000, the veteran's treating 
physician stated that the etiology for his headaches was 
questionable, and was either musculoskeletal or stress 
related.  

Assuming, without deciding, that the veteran suffered from 
heat stroke during service, there is no competent evidence of 
record showing that he has any residuals from this event.  
There is no competent medical evidence of record showing that 
the veteran's headaches or fainting spells had their onset 
during active service or are related to any in-service 
disease or injury, including heat stroke.  

Rather, a VA examiner provided a definitive opinion that the 
veteran's current disability was not related to active 
service.  During a March 2005 VA examination, the veteran 
stated that in 1955, while standing at attention in the sun 
after having duty overnight, he became oblivious to those 
around him.  After being taken to sick bay, he was told to 
drink extra fluids and take salt pills.  The next day he 
returned to full duty.  The veteran stated that over the past 
40 years, he had about 15 to 20 fainting spells.  The VA 
examiner opined that it was less likely than not that the 
described inservice episode was severe enough to cause 
permanent damage.  As the veteran's headaches had been 
considered to possibly be related to stress, depression, 
hypertension, cervical spine disease or cervicothoracic 
muscular disease, the examiner stated that it seemed as 
likely as not that the etiology was multi-factoral and it 
seemed less likely as not that a heat stroke played a 
significant role in the veteran's headaches or in any 
fainting spells.  In addition, the examiner stated that the 
fainting spells had not been a major problem and seemed less 
likely than not that they were related to the veteran's heat 
stroke or active duty.  As the examiner provided a rationale 
and cited to specific evidence in the file as support for his 
opinion and as his opinion was based upon review of the 
claims file and a physical examination, this opinion is found 
to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

Any contentions by the veteran that his headaches and 
fainting spells are somehow related to his active service are 
not competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Consequently, the Board must find that the preponderance of 
evidence is against the claim; the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


ORDER

Service connection for an acquired psychiatric disorder, 
including anxiety and depression, is denied.

Service connection for residuals of heat stroke, to include 
headaches and fainting spells, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


